Title: From George Washington to Clement Biddle, 11 February 1789
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 11th Feby 1789.

I have now before me your letters of the 19th Ultimo & 1st Inst. The Vessels from Philadelphia have arrived, and the articles shipped on my Acct come safe to hand.
You inform me in your’s of the 19th of January that the freight of Buckwheat will be 3/ per barrel; but I do not know whether you mean that a barrel is to contain 5 bushels, as we measure Corn here, or only the quantity of a common flour barrel—if the latter, the freight will be very high. I will thank you to inform me, as soon after your receive this as possible, what will be the exact price of it per bushel del[ivere]d here, that I may be able to determine whether it will be cheaper for me to get it from Berkley or Louden Counties in this State, or from Philadelphia; and if I should procure it at the latter place I think it would be better for me to have it sent in Sacks than barrels (provided it cannot be brot round without either) as the former will be serviceable to me—and the latter almost a total loss. I should likewise imagine that the freight would be something less for Sacks than barrels as they can be stowed in a smaller space.
Mrs Washington is much obliged to you for your agency in obtaining her slippers, which arrived last evening, and will thank you to have two pair more, of stuff, made for her by Mr Palmer, of the same size—and a pair of Clogs to fit them. She will likewise thank you to get 20 lb. of the shells of Cocoa nuts, if they can be had of the Chocolate makers.
You will please to accept my thanks for your attention to my

letter sent to Mr Smith —and for your inquiries respecting the Cloth & Barley, with great esteem, I am, Dear Sir, Yr most Obedt Hble Servt

Go: Washington


P.S. If the Vessel, which you mention in your last was about to load for Alexandria, has not sailed, and the Buck wheat can be obtained and put on board her I should wish it to be done. If it cannot be brought in bulk I should prefer good sacks to barrels. Should the Vessel have sailed, or the Buck wheat not procured in time to put on board her, I will then thank you for the information respecting it which I before requested.

